DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
, 
Claims 1, 3-7, 9-14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER VELDE et al PG PUB 2016/0338039 in view of WANG et al PG PUB 2021/0084543.
Re Claims 1, 13, 17, VAN DER VELDE et al teaches in figure 3a, UE (a processor, memory to store computer program, and transceiver) receiving RRC connection reconfiguration (first configuration) 307 from a MeNB (a target base station) wherein the RRC Connection reconfiguration includes PSCell and other Scells information (at least one SN configuration) wherein based on RANDOM ACCESS 310 on the selected PSCell (the target SN configuration) [0075].  VAN DER VELDE et al fails to explicitly teach “triggering, by the terminal, the target SN configuration to be in an active state.” whereby “sending, by the terminal, a first request message to the target base station, wherein the first message request is used to resume a RRC connection…”.   However, WANG et al teaches due to mobility, a terminal can send a 
Re Claims 3, 14, 18, VAN DER VELDP teaches the terminal configuration information (one SN configuration) from RRC Connection Reconfiguration message [See figure 3a] wherein the message includes configuration information for SN (first configuration information (target SN configuration) wherein in view of WANG et al, would have resume the RRC connection with the SN configuration (in the active state)
Re Claims 4, 5, VAN DER VELDE teaches each SN configuration comprises configuration information of at least one cell whereby the terminal determines the Pscell (Primary Secondary cell) of a respective SN configured by the MeNB (a network side).
Re Claim 6, VAN DER VELDE teaches the Pcell is in an active state wherein due the Pcell determining a Scell, the terminal would have known that the selected Scell was in the inactive state.
Re Claim 7, VAN DER VELDE et al teaches the UE sending to MeNB (the target BS) at least one of:  RRM measurement results from plurality of inactive Scells [0075].
Re Claim 9, the identification information of the at least one cell comprises at least one of: PCI as known to one skilled.
Re Claims 10, VAN DER VELDE et al teaches step 314 being performed after the RRC connection being established in 311; figure 3b teaches the MeNB verifies a 
Re Claim 11, the RRC reconfiguration message 321 includes the new PSCell configuration (the configuration information....at least one base station) adjacent to the MeNB (target BS).
Re Claims 12, 16, 20, VAN DER VELDE et al teaches the UE 108 supporting DC mode 311 with MeNB (the target BS as a target MN) and new PSCell (a target SN).
Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER VELDE et al PG PUB 2016/0338039 in view of WANG et al PG PUB 2021/0084543 as applied to claim 1 above and further in view of TSUBOI et al PG PUB 2020/0169906.
Re Claims 2, 8, VAN DER VELDE et al in view of WANG et al teaches based on the measurement, SeNB Add Response can include at least one (multiple) Scells (SN configurations) wherein the multiple Scells are in an inactive state whereby the UE (the terminal) selects a PCell among the Scells and transmits the RANDOM ACCESS request to trigger the PCell to enter into the active state.  VAN DER VELDE fails to explicitly teach the “terminal… sending index information corresponding to the to the target SN configuration to the target base station…”.  However, TSUBOI et al teaches the SCG cell information may include index (ScellIndex) information for identifying each cell [0235, 0238] whereby based on RRC connection reconfiguration complete message, the MeNB (target BS) can notify the SeNB (SN) the configuration was successful.  By combining the teachings, one skilled in the art would have been motivated to have includes the Scell index identifying the selected PCell (target SN .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI HO A LEE/Primary Examiner, Art Unit 2472